Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-136
              Lower Tribunal Nos. 18-16265 CC, 20-119 AP
                          ________________


            Express Damage Restoration, LLC, etc.,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

     The Diener Firm, P.A., and Erik D. Diener (Plantation), for appellant.

    Vernis & Bowling of Broward, P.A., and Carlton A. Bober and Aron
Rudman (Hollywood), for appellee.


Before EMAS, C.J., and HENDON and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Express Damage Restoration, LLC, v. Citizens Prop.

Ins. Corp., No. 3D21-141, 2021 WL 1773492 (Fla. 3d DCA May 5, 2021).




                                  2